Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Joseph Swan (Reg#41,338) on 09/02/2022.
Please amend claim 1 as follows:
An inductive power transmit device, comprising: 
a power controller configured to be coupled to a set of primary inductive coils; 
wherein the power controller is configured to supply power to a first subset of the primary coils; 
wherein the first subset of primary coils are configured to inductively transfer power to a set of secondary inductive coils; 
wherein the power controller is configured to supply the power to a second subset of the primary coils in response to a threshold angular movement of the secondary inductive coils with respect to the primary inductive coils; and 
wherein the power controller is configured to determine the angular movement based on the power supplied to the first subset of primary coils, and a ratio of power supplied to one primary coil in the first subset of primary coils divided by a power supplied to all primary coils in the first subset of primary coils.

Please amend claim 20 as follows:A method for enabling an inductive power transfer device to be operated, wherein the device includes a power controller configured to be coupled to a set of primary inductive coils, and wherein the primary coils are configured to inductively transfer power to a set of secondary inductive coils, the method comprising: 
distributing a set of instructions, stored on a non-transitory, tangible computer readable 
storage medium; 
wherein the instructions include: 
configuring the power controller to supply a power to a first subset of the primary coils; 
configuring the power controller to supply the power to a second subset of the primary coils in response to a threshold angular movement of the secondary inductive coils with respect to the primary inductive coils; and 
configuring the power controller to determine the angular movement based on the power supplied to the first subset of primary coils, and a ratio of power supplied to one primary coil in the first subset of primary coils divided by a power supplied to all primary coils in the first subset of primary coils.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…wherein the power controller is configured to supply the power to a second subset of the primary coils in response to a threshold angular movement of the secondary inductive coils with respect to the primary inductive coils; and configuring the power controller to determine the angular movement based on the power supplied to the first subset of primary coils, and a ratio of power supplied to one primary coil in the first subset of primary coils divided by a power supplied to all primary coils in the first subset of primary coils” in combination with the remaining limitations of independent claim 1. Dependent claims 2-19 are also allowed.

Regarding claim 20, the prior art does not disclose or suggest the following:
“…configuring the power controller to supply the power to a second subset of the primary coils in response to a threshold angular movement of the secondary inductive coils with respect to the primary inductive coils; and 
configuring the power controller to determine the angular movement based on the power supplied to the first subset of primary coils, and a ratio of power supplied to one primary coil in the first subset of primary coils divided by a power supplied to all primary coils in the first subset of primary coils.” in combination with the remaining limitations of independent claim 20.

	The examiner found MOES et al. (US 2012/0313577 A1, hereinafter MOES) and MIICHII et al. (US 2013/0127254 A1, hereinafter MIICHI) to be the closest prior art of record.
MOES discloses a wireless charging system for detecting and tracking an inductive power receiver. The inductive power receiver is dynamically tracked by periodically taking measurement (such as current) of the resonators and controlling the active coil area based on the movement of the inductive power receiver. MIICHI discloses a wireless charging system comprising a method for detecting the orientation of the receiver. The method comprising querying the plurality of coils to determine the coil with the highest presence detection level, and selecting the plurality of coils immediately surrounding that coil to determine their presence level detection (total of 9 coils). The presence level detection of the 9 selected coils is then compared to prestored patterns associated with different orientation of the device. The device orientation is determined based the stored pattern closest to the detected values. Based on the determined device orientation a subsection of coils is activated to ensure highest charging efficiency between the charger and the coil. However, neither reference nor their combination disclose supplying power to a second subset of coils based on a threshold angular movement determined by a ratio of power supplied to one primary coil in the first subset of primary coils divided by a power supplied to all primary coils in the first subset of primary coils and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859